Citation Nr: 0017221	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  99-02 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Validity of the amount of the Department of Veterans 
Affairs (VA) home loan guarantee post-foreclosure deficiency 
indebtedness in the amount of $6822.37.

2.  Entitlement to waiver of recovery of the VA home loan 
guarantee post-foreclosure deficiency indebtedness in the 
amount of $6822.37, plus interest.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from April 1970 to April 1971.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1998 decision by the Committee on Waivers and 
Compromises (Committee) of the VA Regional Office (RO).  In 
that decision the Committee denied the veteran's request for 
waiver of recovery of the indebtedness of $6822.37 on the 
basis that recovery of the indebtedness was not against 
equity and good conscience.  The indebtedness occurred due to 
foreclosure of the property securing a home loan guaranteed 
by VA.  The veteran perfected an appeal of the denial of 
waiver of recovery of the indebtedness.

In numerous statements received prior to and after the June 
1998 denial of waiver of recovery, including his August 1998 
notice of disagreement, the veteran expressed disagreement 
with the validity of the creation of the indebtedness.  The 
RO responded to his arguments and assertions, and upheld the 
validity of the creation of the debt.  The Board finds, 
therefore, that the issues on appeal include the issue of 
whether the debt was validly created.  See Buckley v. West, 
12 Vet. App. 76 (1998) (the Board has jurisdiction of all 
issues reasonably raised from the radix of the veteran's 
notice of disagreement).  

The Board further finds that the RO provided the veteran in 
depth explanations, in terms of the relevant law, of how the 
debt was determined and the basis for his liability for the 
debt, and that the veteran has had the opportunity to submit 
arguments and evidence in response to those explanations.  
The Board finds, therefore, that it can consider the issue of 
the validity of the creation of the debt without prejudice to 
the veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).


FINDINGS OF FACT

1.  In June 1986 the veteran purchased a home utilizing a 
loan guaranteed by VA, which loan was represented by a 
promissory note in the amount of the loan that was in turn 
secured by a deed of trust lien on the subject property 
purchased by the veteran.

2.  The veteran defaulted on the loan guaranteed by VA and in 
November 1996 the lender foreclosed on the secured deed of 
trust lien and the secured property was sold at public 
auction.

3.  As a result of the foreclosure action VA paid a claim to 
the lender under the terms of the home loan guarantee that 
resulted in the indebtedness of $6822.37, plus interest.

4.  The veteran did not commit fraud, misrepresentation, or 
bad faith in creating the home loan indebtedness.

5.  The veteran was at fault in causing the indebtedness, and 
VA was not at fault in creating the indebtedness.

6.  Recovery of the indebtedness would not create an undue 
hardship on the part of the veteran by depriving him of basic 
necessities.

7.  Failure to make restitution would result in an unfair 
enrichment to the veteran.

8.  There is no evidence showing that the veteran 
relinquished a valuable right or incurred a legal obligation, 
other than the terms of the promissory note, in reliance on 
the benefit received.


CONCLUSIONS OF LAW

1.  After default, there was a loss on the property that 
secured a loan guaranteed by VA in the amount of $6822.37, 
which constitutes an indebtedness of the veteran to VA.  
38 U.S.C.A. §§ 3732, 5302(b) (West 1991 & Supp. 2000); 
38 C.F.R. §§ 1.964, 36.4323 (1999).

2.  Recovery of the $6822.37 indebtedness would not be 
against equity and good conscience.  38 U.S.C.A. § 5302(b) 
(West 1991 & Supp. 2000); 38 C.F.R. § 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The evidence shows that in June 1986 the veteran purchased a 
home that was financed by a loan guaranteed by VA.  In June 
1996 the lender notified VA that the veteran had been in 
default on the loan since the payment due March 1, 1996.  In 
June 1996 VA notified the veteran of the options available to 
prevent foreclosure of the property, and in a second letter 
requested that he contact VA regarding the default.  

In a letter dated in June 1996 the veteran stated that his 
default status with the lender was in dispute, and claimed 
that payments made on the loan had not been properly 
recorded.  At that time he submitted a copy of a letter to 
the lender dated in February 1996, which was apparently sent 
in response to a notice from the lender that he was 90 days 
past due in payments.  He denied being in arrears in 
payments, and asked for a copy of all payments made in the 
last 12 months.  He also submitted a copy of a letter sent to 
the lender in May 1996 in which he again disputed the amount 
of the default, and requested an audit of his account and 
copies of all payments made on the account.  He denied that 
his payments were three months in arrears.  The lender had 
apparently returned payments made by the veteran in May 1996.  
He claimed that the lender had in the past failed to post 
payments on a timely basis, resulting in late fees.  

The veteran's June 1996 letter to the RO was forwarded to the 
lender for a response.  The RO also informed the veteran that 
any dispute regarding the receipt of payments by the lender 
had to be resolved with the lender, but that the lender was 
required to respond to his dispute regarding his default 
status.  The RO also informed the veteran that the lender was 
not required to provide him with copies of all payments 
received, in that his own records, including canceled checks, 
should provide sufficient verification of the payments made.

In July 1996 the veteran submitted a financial statement 
showing that he was divorced (his wife had been included in 
the original purchase of the home), and that his monthly 
income was $1200.00.

In August 1996 the RO informed the veteran that a foreclosure 
action was scheduled to occur in September 1996 due to his 
default on the loan.  The RO also informed him that if the 
property was foreclosed and sold at auction for less than the 
amount of the outstanding debt, he was liable for the amount 
of any claim that VA paid to the lender.  The Loan Service 
Representative at the RO asked the veteran to contact him for 
assistance in reinstating the loan, and provided a telephone 
number for the contact.  The veteran did not respond to the 
August 1996 letter from the RO.

The foreclosure action on the property was delayed until 
November 1996, and in October 1996 the RO again informed the 
veteran of the scheduled foreclosure action.  The October 
1996 notice was sent to the address of the property secured 
by the loan, which was the veteran's latest address of 
record.  That notice was returned by the Post Office because 
the veteran had moved and left no forwarding address.

The property secured by the loan was sold at auction in 
November 1996, resulting in a claim on the loan guarantee by 
the lender in the amount of $7786.35.  That amount 
represented the difference between the amount realized from 
the sale of the property and the amount owed on the home 
loan.  In a November 1996 affidavit the attorney for the 
lender certified that the veteran had been notified of the 
foreclosure action at his latest address of record in 
accordance with the relevant law.  VA paid the amount of the 
claim to the lender in satisfaction of the loan guarantee in 
April 1997.  Certain payments made by the lender, to which 
the veteran had no liability, were deducted from the amount 
of the claim, resulting in the veteran's indebtedness to VA 
in the amount of $6822.37.

In an October 1997 letter the veteran stated that he was 
"disputing the procedure and amount of balance by the 
mortgage lender."  He again claimed that the lender had 
failed to properly credit his account with payments made, 
charged him unreasonable late fees, and charged him an 
interest rate that was not in accordance with his original 
contract.  He also stated that VA had failed to assist him in 
his dispute with the lender, resulting in him vacating the 
property.  He further stated that he wanted the lender to 
provide him with copies of all relevant information from his 
files, and he denied having received any correspondence from 
VA.  He did not provide any specific information or evidence 
in support of his allegations.

In an October 1997 letter the VA Debt Management Center 
provided the veteran with an explanation as to how the debt 
occurred and the basis for his liability for the debt.  The 
Debt Management Center also informed the veteran that if he 
continued to dispute the validity of the debt, he should 
clearly state the exact nature of his dispute.

In a January 1998 letter the RO informed the veteran that the 
termination of his home loan had been in accordance with 
state laws, federal regulations, and the terms of the loan 
agreement.  The RO told the veteran that the trustee who had 
conducted the foreclosure sale had certified that he had been 
notified of the foreclosure at his last known mailing address 
at least 21 days prior to the foreclosure sale.  The RO also 
provided a complete explanation of how the amount of the 
indebtedness was determined, including the computation of the 
total indebtedness to the lender at the time of the 
foreclosure sale, the net value of the property as determined 
at the foreclosure sale, and the total amount of the home 
loan guarantee claim that VA paid to the lender.  The 
computation of the lender's total indebtedness did not 
include any fees that may have been incurred due to late loan 
payments.  The veteran was also informed of his right to 
request waiver of recovery of the indebtedness.

In his February 1998 request for waiver of the indebtedness 
the veteran claimed that the lender had not maintained proper 
records of his payments and that due to the lender's errors 
the property was improperly foreclosed.  He stated that he 
and the lender had disagreed on when payments were made and 
the charging of late fees.  He also asserted that VA had not 
provided any assistance in resolving the dispute prior to the 
foreclosure.  

In February 1998 the veteran asked that he be provided a 
personal hearing, and he also requested copies of all 
records, letters, notes, and correspondence that were part of 
his record.  In addition, he requested that the lender 
provide copies of all information pertaining to his loan.

The RO scheduled the personal hearing for May 1998, and the 
veteran asked that the hearing be rescheduled pending receipt 
of the evidence that he had requested from VA and the lender.  
In May 1998 the RO provided the veteran with a copy of his 
home loan guarantee file, which included the computerized 
records of the lender documenting all payments made on the 
home loan and the computation of the remaining obligation 
following the veteran's default on the loan.  The personal 
hearing was again scheduled in June 1998, for which the 
veteran failed to appear.

In May 1998 the veteran provided a copy of a letter sent to 
the lender in which he requested copies of all records of 
payments, interest, and any correspondence sent to him or VA 
and any other relevant information in his loan file.

In June 1998 the Committee denied the veteran's request for 
waiver of recovery of the debt.  In his notice of 
disagreement with that determination the veteran claimed that 
VA had violated his "Constitutional rights to due process of 
law & equal rights under the law."  He also stated that VA 
had failed to comply with the Administrative Procedures Act 
and had not fully complied with the Freedom of Information 
Act.  His basis for these assertions was that VA and the 
lender had not provided all information, documents, and 
material prior to any hearing in order for him to present his 
case.  He stated that failure to provide the requested 
information prevented him from proceeding with his case.  He 
stated that the lender had failed to respond to his request 
for documents.  He asserted that any "demand" by VA that he 
appear for a hearing without the requested documents 
constituted a denial of equal treatment under the law.  He 
again requested copies of all documents in his VA and lender 
files.

In October 1998 the RO asked the veteran to submit a 
financial status report and other information and documents 
in support of his request for waiver of recovery of the 
indebtedness.  He was also asked to explain the facts and 
circumstances surrounding his default on the home loan, and 
any documentation in support of his explanation.  The RO 
informed him that a copy of his VA home loan file had been 
provided in May 1998, and that he had to contact the lender 
in order to obtain a copy of the lender's records.  The RO 
also provided him the name, address, and phone number of the 
lender.  The RO told the veteran that the requested 
information should be submitted within 15 days, otherwise a 
decision on his request for waiver of recovery would be made 
based on the evidence then of record.

The veteran was again scheduled for a personal hearing in 
November 1998, and the RO notified him of the scheduled 
hearing date 30 days prior to the hearing.  The notice of the 
scheduled hearing was sent to his latest address of record.  
In a letter dated three days prior to the scheduled hearing 
the veteran stated that he had just received the notice of 
the hearing and the RO's October 1998 letter because he had 
changed his address.  He stated that he was unable to attend 
the hearing due to the short time frame, and that he was 
unable to obtain the documentation requested in the October 
1998 letter.  He again stated that VA had failed to provide 
copies of all the records he had requested, although he 
acknowledged that some documents had been provided.  He also 
stated that the lender had not provided any copies of the 
documents he had requested.  He asked that additional time be 
allowed for compliance with his request for documents.

In the November 1998 statement of the case the Committee 
informed the veteran that VA had complied with his request 
for documents, in that the RO had sent him a copy of his VA 
home loan file, a complete explanation of his liability for 
the debt, and an explanation as to how the amount of the debt 
was determined.  The Committee also told him that he had to 
obtain a copy of the lender's file from the lender, and that 
he had been provided the name and address of the lender.  The 
Committee also told him that he had failed to provide any 
information or documents pertaining to the circumstances 
surrounding the default and that, due to his failure to 
respond, no additional delays would be appropriate.

In February 1999 the veteran asked for an extension of the 
time period in which he had to respond to the statement of 
the case, pending the receipt of the documents he had 
requested under the Freedom of Information Act.  In May 1999 
the RO informed him that he had until June 11, 1999, to 
submit a substantive appeal, that being one year from the 
date on which the Committee notified him of the denial of 
waiver of recovery of the indebtedness.

In a letter dated June 1, 1999, the veteran stated that he 
had not been provided a reasonable amount of time in which to 
prepare his appeal, and that he had not been given access to 
all of the relevant information.  The Committee accepted the 
statement, which was received at the RO on June 14, 1999, as 
the veteran's substantive appeal.

II.  Laws and Regulations

Any amounts paid by VA on account of the liabilities of any 
veteran guaranteed or insured under the home loan guarantee 
provisions shall constitute a debt owing to the United States 
by such veteran.  38 U.S.C.A. § 3732; Berotti v. West, 11 
Vet. App. 193 (1998); 38 C.F.R. § 36.4323(e).  Any 
indebtedness that results from a VA home loan shall be waived 
only if there was loss on the property following default, 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of the person seeking waiver of recovery of 
the indebtedness, and collection would be against equity and 
good conscience.  38 U.S.C.A. § 5302(b); see also Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994) (a negative determination 
regarding fraud, misrepresentation, or bad faith must be made 
before equity and good conscience can be considered); 
38 C.F.R. §§ 1.964(a).

The phrase "equity and good conscience" means arriving at a 
fair decision between the overpaid person and VA.  In 
determining if collection is against equity and good 
conscience, the following elements will be considered: the 
fault of the veteran, balancing any fault of the veteran 
against any fault on the part of VA, whether collection would 
create an undue hardship on the part of the veteran by 
depriving him of basic necessities, whether collection would 
defeat the purpose of paying benefits by nullifying the 
objective for which the benefits were intended, whether 
waiver of recovery would constitute unjust enrichment by 
creating an unfair gain to the veteran, or whether reliance 
on the receipt of benefits resulted in the relinquishment of 
a valuable right or the incurrence of a legal obligation by 
the veteran.  38 C.F.R. § 1.965(a).

III.  Analysis

The Board notes that the veteran has repeatedly requested 
additional time in which to present his case, and additional 
documentary evidence from his VA and lender home loan files.  
A copy of his VA file and the relevant information from the 
lender's file was provided, including the documented payment 
history.  The veteran was provided the opportunity to present 
evidence and arguments at a personal hearing on three 
separate occasions, but failed to do so.  The RO has provided 
in-depth explanations for the creation of the debt and the 
veteran's liability for the debt, and informed him of the 
evidence needed to support his contentions.  The Board finds 
that VA has fulfilled its duty to assist the veteran in 
developing the evidence in support of his appeal.  
38 U.S.C.A. § 5107(a).  See Hilkert v. West, 
12 Vet. App. 145 (1999) (VA's duty to assist does not require 
VA to prove the claim with the veteran only in a passive 
roll, and VA has no duty to obtain evidence that might 
support the veteran's position).

The evidence shows that VA guaranteed a home loan made to the 
veteran in June 1986, that the veteran defaulted in the 
payments due the lender on the home loan, and that the 
lender's foreclosure of the loan resulted in a claim being 
paid by VA under the terms of the home loan guarantee.  The 
payment of that claim resulted in the veteran's indebtedness 
to VA in the amount of $6822.37, plus interest.

The veteran has made numerous statements to the effect that 
the validity of the debt has not been shown.  He has made 
vague claims that the lender failed to process payments 
timely, and denied that he was in default on the loan when 
the foreclosure action was contemplated.  In support of the 
foreclosure the lender provided VA and the veteran his 
payment history documenting late payments during 1994 and 
1995, and that the last payment was received in February 
1996.  The veteran has not provided any evidence showing that 
he was not, in fact, in default on the loan, such as proof 
that all payments due under the terms of the loan agreement 
were currently paid.  

Although he has claimed that he was denied access to the 
information and documentation he needs to support his 
contentions, he was provided a copy of his VA home loan file, 
which includes the computerized payment history provided by 
the lender from 1986 through 1996.  The copy of the home loan 
file also included all of the documentation provided by the 
lender in determining that the veteran was in default, and 
the evidence and computations relied upon by VA in 
determining the amount of the resulting indebtedness.  Any 
evidence of payments being made but not credited by the 
lender should be in his possession or under his control, 
including his own bank records or canceled checks.

The veteran was notified of the default far in advance of the 
actual foreclosure action, and was offered assistance by VA 
in preventing foreclosure from occurring.  He did not, 
however, provide any specific information or evidence showing 
that the foreclosure action should not occur.  After having 
been given a copy of the VA home loan file in May 1998, he 
has not provided any information or evidence rebutting the 
information in the file, although he has had ample 
opportunity to do so.

Regardless of the veteran's arguments regarding whether he 
was in default on the loan in 1996, the lender and VA 
followed the proper procedures in proceeding to foreclosure.  
Any contentions he may have had regarding the lender's 
determination of default should have been resolved with the 
lender prior to foreclosure.  The veteran has not indicated 
that he was unaware of the foreclosure when it occurred. His 
assertion that he has been denied due process and equal 
treatment under the law is without merit.  The Board finds, 
therefore, that the existence of the debt is valid, and that 
the amount of the debt has been properly determined.  See 
Schaper v. Derwinski, 1 Vet. App. 430 (1991) (the Board must 
determine the validity of the debt prior to considering the 
issue of waiver of recovery of the debt).

As an initial matter, the Board finds that the veteran did 
not commit any fraud, misrepresentation, or bad faith in 
creating the home loan indebtedness.  Relative to VA, the 
veteran was totally at fault in creating the debt because it 
resulted from his failure to make the required payments on 
the home loan.  He has presented no evidence showing that 
hardship or circumstances beyond his control caused the 
default, and he made no positive effort to resolve the 
deficiency prior to foreclosure.  VA was not at fault because 
VA had no control over whether the payments were made.

Although the veteran was asked to submit a financial 
statement regarding his income, assets, and liabilities, he 
failed to do so.  The Board assumes, therefore, that 
requiring him to pay the debt would not cause an undue 
financial hardship.  The Board also finds that recovery of 
the indebtedness would not defeat the purpose for which the 
home loan was made, because the veteran has apparently found 
adequate housing without the assistance of VA.  The Board 
further finds that waiver of recovery would constitute an 
unjust enrichment to the veteran, in that he occupied the 
residence that secured the home loan for an extended period 
of time without making significant contributions to satisfy 
the debt.  There is no evidence of record indicating that the 
veteran's reliance on the receipt of the home loan resulted 
in the relinquishment of a valuable right or the incurrence 
of a legal obligation, other than the legal obligation to 
make the monthly payments required under the terms of the 
promissory note.  The Board finds, therefore, that recovery 
of the home loan deficiency indebtedness of $6822.37, plus 
interest, is not against equity and good conscience.

By weighing all of the factors to be considered in 
determining whether waiver of recovery of the indebtedness is 
warranted, the Board has determined that recovery of the 
post-foreclosure deficiency debt of $6822.37 is not against 
equity and good conscience, and that waiver of recovery of 
the indebtedness is denied.


ORDER

The amount of the guaranteed home loan post-foreclosure 
deficiency indebtedness of $6822.37, plus interest, is valid.

Waiver of recovery of the post-foreclosure deficiency debt of 
$6822.37 is denied.




		
	N. W. Fabian 
	Acting Member, Board of Veterans' Appeals

 

